Opinion by
Mr. Justice Dean,
There is nothing of merit in these assignments of error which has not been passed upon in the opinion this day filed in appeal of defendants from same decree. In so far as the insufficiency of the decree is complained of the appeal is premature. What connections shall be arranged between the railroads, and how they shall apportion joint earnings on a mileage basis, can only be properly determined when the decree of the court below goes into effect. The daily operations of the roads will point out to both what shall be to their mutual advantage, and circumstances, as they then exist, will suggest what is an equitable apportionment under the contract of the joint traffic receipts; if then, irreconcilable disputes arise, either party can call into operation the arbitration clause of the contract, or, if this be ineffective, either can ask, on proper proof, for a supplemental decree from the court below.
We will not now assume the parties will refuse to carry out the contract according to its true intent and meaning, when the court below and this court have adjudged it binding upon them. The appeal is dismissed at costs of appellants accruing on their appeal since the same was taken.
Decree affirmed.